Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 18-CF-610

                          WONELL JONES, JR., APPELLANT,

                                          V.

                             UNITED STATES, APPELLEE.

                       Appeal from the Superior Court of the
                               District of Columbia
                                 (CF2-7067-17)

                         (Hon. Steven N. Berk, Trial Judge)

(Submitted November 13, 2019                            Decided November 18, 2021)

      Sicilia C. Englert was on the brief for appellant.

      Allessandra Stewart, Assistant United States Attorney, with whom Jessie K.
Liu, United States Attorney at the time the briefs were filed, Elizabeth Trosman,
Elizabeth H. Danello, and Jennifer Loeb, Assistant United States Attorneys, were
on the brief, for appellee.

      Before BECKWITH and EASTERLY, Associate Judges, and RUIZ, Senior Judge.

EASTERLY, Associate Judge:        Four months before Wonell Jones’s arrest for

possessing a gun, members of the Metropolitan Police Department’s Gun Recovery

Unit, including three of the four who later testified at Mr. Jones’s trial, gathered for

a photograph in what appears to be an MPD warehouse. In the posed picture,
                                        2


reproduced below, the GRU members are dressed in plainclothes (mostly black and

olive green), with the majority wearing bulletproof vests. They are standing behind

a banner held by two officers who are flanked on each side by officers holding riot

shields. The banner bears a printed emblem. At the center is a large skull with a

bullet hole in its forehead and crossbones underneath. Two handguns are above the

skull. Handcuffs are at either side. An outline of wings frames the image. The

acronym “NSID” (for the Narcotics and Special Investigation Division, which

oversees the GRU) and “Gun Recovery Unit” appear atop the emblem. At the

bottom, there is an apparent motto, “Vest Up, One in the Chamber,” and below that,

“Washington D.C.”:
                                          3


The government implicitly acknowledged that the group photograph was both

favorable and arguably material to the defense, see Vaughn v. United States, 93 A.3d

1237, 1244, 1262 n.29 (D.C. 2014), and disclosed it to the defense pursuant to Brady

v. Maryland, 373 U.S. 83 (1963).



      At Mr. Jones’s trial, defense counsel sought to use the group photograph with

the skull-and-cross-bones-emblem-bearing banner to cross-examine the testifying

GRU members about what counsel described as their “ends-justify-the-means

mentality” to make arrests and get convictions. Counsel also sought to admit the

group photograph as extrinsic evidence of bias.        Sustaining the government’s

objection, the trial court prohibited the defense from doing either. The rationale for

the court’s ruling was twofold: (1) there was no “official finding” of misconduct in

relation to the group photograph or the banner; and (2) because the jury might

perceive the photograph as evidence of the GRU members’ racism, the prejudicial

effect of the photograph outweighed its probative value.



      We conclude that neither rationale supported a ruling disallowing the defense

from asking the GRU officers about the group photograph or admitting it into

evidence. Although the government proposes that we affirm based on our own

assessment of the probative value versus prejudice of the group photograph, we are
                                          4


unable to do so because we cannot conclude as a matter of law that the probative

value of the group photograph (or any questions about the photograph) was

substantially outweighed by a danger of unfair prejudice. Nevertheless, because we

conclude that the trial court’s rulings were harmless in light of the other evidence in

the case, we conclude reversal is not warranted on bias grounds.



      We also determine that the trial court erred in admitting a recording of a police

radio communication without resolving whether defense counsel had received the

recording from the government prior to trial pursuant to his request for discovery

under Super. Ct. Crim. R. 16 (“Rule 16”). But because the record reveals that the

Rule 16 material was in fact turned over by the government, we conclude that this

error was also harmless. Thus, we affirm Mr. Jones’s convictions.



                             I. Facts and Procedural History



      According to the government’s opening statement at trial, the members of the

GRU “did what they’re trained to do when people run from [them] for no reason;

they chased [Mr. Jones].” During their pursuit, the GRU members saw Mr. Jones

discard what appeared to be a gun. They recovered the gun, apprehended Mr. Jones,

and placed him under arrest.
                                            5


      Nine members of the GRU were involved in Mr. Jones’s arrest.                The

government presented testimony from four: Officers Jose Jaquez, Brandon Joseph,

John Wright, and Matthew Hiller. The officers testified that, on the evening of Mr.

Jones’s arrest, just before 10 p.m., they had been driving in a convoy of three cars.

Officer Jaquez was driving one of them, Officer Joseph was driving another, and

Officer Wright and Officer Hiller were in a third. Each vehicle contained multiple

GRU officers. The cars were unmarked, Officer Hiller explained, “[j]ust to help

give a little bit [of an] element of surprise.”



      When Officer Wright saw a group of men on the side of the street, he called

out to them and pulled over. As all four GRU members in Officer Wright’s vehicle

exited the vehicle, everyone on the street began to move away from the police, but

Mr. Jones “took off in a full sprint.” Officers Wright and Hiller gave chase. Both

officers saw Mr. Jones reaching and struggling with his right hand at his waistband.

After Mr. Jones’s right arm “c[ame] free from his waistband” and lifted up, Officer

Hiller alone saw “the outline of a firearm . . . come from him and land on the ground.”

Using the code word 1-800, he both called to Officer Wright and reported on the

radio that he had seen a gun. Officer Hiller then stayed with the gun until it was

collected as evidence.
                                             6


      Officer Wright continued running after Mr. Jones and was joined by Officer

Joseph, who drove up parallel to Mr. Jones and exited his car to chase him. Mr.

Jones was ultimately stopped when Officer Jaquez drove into his flight path and Mr.

Jones collided with Officer Jaquez’s vehicle. After Mr. Jones was apprehended,

Officer Wright bagged the gun and brought it back to the station, where he processed

it for fingerprints and DNA. He was unable to recover any prints, but he swabbed

various parts of the gun for DNA and submitted the swabs for testing. According to

a forensic analyst who testified at trial, one of the DNA profiles from the swabs

(which contained a mixture of profiles) “matched” Mr. Jones’s DNA.



      The defense theory was that Mr. Jones had not dropped the gun that the GRU

officers recovered and that they were somehow framing him.           In addition to

presenting testimony from two witnesses that Mr. Jones had not possessed a gun that

day, defense counsel elicited testimony from the government’s DNA analyst that

DNA from one person can be transferred to an object by a second person without

the first person ever touching the object.



      Defense counsel also attacked the credibility of the GRU members.

Specifically, counsel impeached their trial testimony that they were in the location

of Mr. Jones’s arrest because they had received a tip about a man with a gun with
                                          7


both the Gerstein affidavit (prepared immediately after the arrest) and their grand

jury testimony in which the GRU members had made no mention of such a tip. The

defense also elicited admissions (1) from Officer Wright that two Superior Court

judges had questioned his credibility in other cases, (2) from Officer Jaquez that

Internal Affairs at the MPD had conducted a use of force investigation into Mr.

Jones’s injuries as a result of his collision with Officer Jaquez’s car, but concluded

there were “insufficient facts” that Officer Jaquez had intentionally struck Mr. Jones

with the car, and (3) from Officer Joseph that he had been investigated for stealing

money from an individual he and another officer had encountered sitting in a car.

Lastly, counsel elicited testimony from Officer Hiller that the MPD “publish[es]

statistics about how many firearms [the GRU] recovers,” including on “social media

and stuff.”



      Having heard this evidence, the jury found Mr. Jones guilty of one count of

unlawful possession of a firearm in violation of D.C. Code § 22-4503(a)(1), (b)(1)

(2012 Repl. & 2021 Supp.), one count of carrying a pistol without a license in

violation of D.C. Code § 22-4504(a)(2) (2012 Repl. & 2021 Supp.), and one count

of possession of an unregistered firearm in violation of D.C. Code § 7-2502.01(a)

(2018 Repl.).
                                         8


      II. The GRU Group Photograph with the Emblem-Bearing Banner



      Defense counsel’s cross-examination of the testifying GRU members was not

as far-reaching as counsel wanted it to be. Three of the officers—Wright, Jaquez,

and Joseph—appeared in the group photograph with the skull-and-cross-bones-

emblem-bearing banner. But the defense was not permitted to question them about

the group photograph or move the photograph into evidence.



      Defense counsel was alerted to the existence of the photograph just before the

first trial date when the case was before a different judge (Judge Epstein). The

government informed counsel that as a result of a GRU member posting the

photograph to social media, a civilian complaint had been filed, in turn prompting

an MPD Internal Affairs investigation. 1 Defense counsel expressed an interest in

cross-examining the officers about the photo and its contents at trial to explore two

types of bias: the GRU officers’ “motivation to curry favor with the [g]overnment”


      1
         The government informed counsel that it could view the photograph and the
complaint online and provided a link to a webpage: Law for Black Lives-DC Files
Complaint Based on Violent Gun Recovery Unit Logo, Law4BlackLives DC (Aug.
17, 2017), http://www.law4blacklivesdc.com/blog/2017/8/17/law-for-black-lives-
dc-files-complaint-based-on-violent-gun-recovery-unit-logo;
https://perma.cc/6XAU-L9GB (last visited August 21, 2021). At the time this
opinion was issued, the webpage, which still displayed the photograph, no longer
appeared to contain a copy of the complaint.
                                           9


as a result of having a case pending against them, and the bias inferable from the

officers’ participation in the photograph with the emblem-bearing banner. Counsel

explained that the banner is “a symbol of, to a certain extent, oppression, that it’s

also a symbol of authority, and that the skull and crossbones . . . and the bullet hole

in the head of the skull is a symbol that this is what happens to people who cross

us.” Because the court continued the trial to allow the defense to review the source

material regarding the internal affairs investigation, the court did not rule on whether

or how the defense could use the photograph at trial.



      By the start of trial before a new judge (Judge Berk) months later, MPD had

closed the Internal Affairs investigation. After jury selection, the court and counsel

took up the issue of impeachment with the group photograph. The trial prosecutor

represented to the court that the officers slated to testify in Mr. Jones’s case had been

“exonerated” of unspecified misconduct.          In light of this development, the

government argued that the defense lacked a “good-faith basis” to question the GRU

members about the group photograph, and that the defense only sought to use the

group photograph to make the GRU members “look like bad cops.” The government

also asserted that the defense was trying to paint the GRU members as racist and that

it was trying to cross-examine them with “propensity” evidence.
                                         10


      Defense counsel disputed the government’s assertion that there was no

permissible basis to impeach the GRU members for posing with such a provocative

emblem.    Counsel both questioned whether the results of an internal MPD

investigation constituted an “exoneration,” and argued that “just because the MPD

didn’t sustain the findings” of misconduct did not mean that the GRU members

could not be cross-examined “about their association and their conduct with the

banner.” Counsel argued that the photograph with the banner “signifies a mentality”

or a “mindset” “that members of the gun recovery [unit] had about doing their job

and how they were to go about doing their job,” which counsel labeled an “ends-

justify-the-means[2] mentality.” Disavowing the government’s suggestion that he

was trying to “play[] a race card here,” counsel argued he was “playing . . . what the

evidence is”: “[T]hey had a banner . . . that indicated that these officers were going

to be not fairly aggressive [but rather] extremely aggressive. . . . [T]hey were going

to do their job, and whether the law got in their way or not is another matter.”

Counsel argued that the GRU members were out to get “results” one way or another,

and it did not matter for his proposed line of cross-examination that “they

concentrated their efforts in the community which was heavily populated by people



      2
         The transcript reflects that counsel said “ends-that-justify-the-means
mentality” and that the court interjected a “yeah” in between “ends-that-justify-the-
means” and “mentality.”
                                           11


of color” or that “Mr. Jones is African American.” Instead, he reiterated, “[t]he

deal . . . with this particular unit and with this particular banner has to do with a

particular mindset as to what they were going to do to achieve the results and live

up to the name ‘gun recovery unit.’” Counsel argued he should be able to ask

questions about the group photograph and put it into evidence to show that “these

guys were . . . operating by a certain motto and a certain banner and certain mentality

. . . at the time they made the arrest of Mr. Jones.”



      The court took the issue under advisement. In a post-hearing email to the

court, the government continued to focus on the fact that the MPD had closed its

investigation, but also argued that the “probative value of any cross-examination on

this investigation . . . would be substantially outweighed by the risk of prejudice.”



      The next morning the court initially ruled that it would not allow the line of

questioning because “the government’s position [was] generally correct, that there

cannot be cross-examination on issues in which there has not been an official

finding” of misconduct.      But after defense counsel protested that the group

photograph “ha[d] nothing to do with whether or not this violated MPD policy,” but

rather went to “state of mind,” the court offered an alternate rationale for precluding

admission of the group photograph to probe the GRU members’ bias. The court
                                          12


ruled that “it’s more prejudicial than probative. It would confuse the jury” because

“they might think this case is about whether cops are racist or not.”



      When defense counsel reiterated that he wanted to use the photograph to

cross-examine the officers about the unit’s “general mentality” and not racism, the

court ruled, “you can ask [the GRU members] questions about the mentality,” but

that it was “not allowing that banner.” The parties appear to have understood the

trial court to have precluded any questions about or attempt to introduce the group

photograph with the emblem-bearing banner.



                              A. Standard of Review



      We generally review a trial court’s evidentiary rulings for abuse of discretion.

Among the many potential facets to our inquiry, see Johnson v. United States, 398

A.2d 354, 363-67 (D.C. 1979) (explaining the ways in which a trial court may abuse

its discretion), we consider whether the challenged discretionary ruling was based

on correct legal principles, Longus v. United States, 52 A.3d 836, 845 (D.C. 2012),

and a correct apprehension of “the nature of the evidence,” id. at n.28 (internal

quotation marks omitted). Even if the trial court exercised its discretion in error, we
                                          13


will not hold that the trial court “abused its discretion” unless “the impact of that

error requires reversal.” Johnson, 398 A.2d at 367.



                      B. Explaining and Applying Bias Principles



      Bias is an expansive concept that defies precise cataloguing. See generally 1

McCormick on Evidence § 39 (8th ed. 2020) (explaining that “[t]he kinds and

sources of partiality” that may compromise a witness’s credibility “are too varied to

list exhaustively”). Bias encompasses not only “favor or friendly feeling toward a

party,” by virtue of a “family or business relationship . . . [or] membership in the

same organization,” and “hostility against a party,” id. (footnote and emphasis

omitted), but also a witness’s “motive to lie” out of self-interest, Longus, 52 A.3d at

850 (internal quotation marks omitted), or a witness’s “corruption,” i.e., “a

propensity or willingness to thwart the ascertainment of truth in a judicial

proceeding,” id. at 852 (internal quotation marks omitted); accord Coles v. United

States, 808 A.2d 485, 489 (D.C. 2002) (“Bias may be induced by a witness’[s] like,

dislike, or fear of a party, or by the witness’[s] self-interest” (quoting United States

v. Abel, 469 U.S. 45, 52 (1984))); Guzman v. United States, 769 A.2d 785, 791 (D.C.

2001) (“[B]ias need not be personal for or against a party; other motives to fabricate

fall within the doctrine.”). In essence, bias broadly refers to any relationship or
                                            14


reason that “might lead [a] witness to slant, unconsciously or otherwise, [their]

testimony in favor of or against a party.” Coles, 808 A.2d at 489 (quoting Abel, 469

U.S. at 52).



      The potential existence of bias is a central concern at every trial. In our

adversarial system, we want the factfinder—be it a judge or a jury—to “assess all

evidence which might bear on the accuracy and truth of a witness’[s] testimony.”

Abel, 469 U.S. at 52. Simply put, we want them to consider the source of the

information as well as the information itself. Because “[t]he bias of a witness may

be a crucial component in the [factfinder’s] assessment of the credibility of a

witness[,] [it] is always a proper subject of cross-examination.” Foreman v. United

States, 792 A.2d 1043, 1056 (D.C. 2002) (internal quotation marks omitted); see

also Clayborne v. United States, 751 A.2d 956, 962 (D.C. 2000) (“[A] party’s effort

to demonstrate bias may properly solicit over a wide range any information of

potential value to the trier of fact in the assessment of credibility.” (internal quotation

marks omitted)); accord Davis v. Alaska, 415 U.S. 308, 316 (1974) (“The partiality

of a witness is subject to exploration at trial, and is always relevant as discrediting

the witness and affecting the weight of his testimony.” (internal quotation marks

omitted)). Likewise, because bias is never a collateral issue, a party may introduce

extrinsic evidence of bias. Longus, 52 A.3d at 852–53; In re C.B.N., 499 A.2d 1215,
                                          15


1219 (D.C. 1985).



      Lines of bias questioning need only have “a reasonable factual foundation,”

which is a “fairly lenient” requirement. Clayborne, 751 A.2d at 963 (internal

quotation marks omitted). To overcome an objection to such cross-examination, a

party need only provide a “basis for [their] genuine belief that [their] questioning is

well-grounded and hence that the answers may be probative of bias.” Id. Extrinsic

evidence of bias introduced during questioning must meet the ordinary relevance

standard for “admissibility[,] [which] is low.” Coates v. United States, 113 A.3d

564, 573 (D.C. 2015) (internal quotation marks omitted). To be relevant “[a]n item

of evidence” must be material and probative, and to make the latter showing, “it need

only tend to make the existence or nonexistence of a fact more or less probable than

would be the case without that evidence.” In re L.C., 92 A.3d 290, 297 (D.C. 2014);

accord Coates, 113 A.3d at 573. Just like any other type of evidence, evidence of

bias “may not be rejected as irrelevant merely because it is contradicted by other

evidence.” Id. at 574 (internal quotation marks omitted).



      The commission of or commitment to engage in illegal or impermissible acts

may serve as evidence of bias. See, e.g., Abel, 469 U.S. at 52, 54 (membership in

the Aryan Brotherhood, “a secret prison sect sworn to perjury and self-protection,”
                                         16


was “certainly probative of bias”). But this is not a prerequisite for bias evidence.

Likewise, a party’s ability to ask questions probing a witness’s bias and to introduce

extrinsic evidence related to bias does not turn on the commencement (much less the

completion) of an investigation of that witness and a finding of wrongdoing. To be

sure, the existence of a still-pending law enforcement investigation may provide the

basis for questioning about a specific type of bias, namely a possible “motive[] to

curry favor with the government.” Longus, 52 A.3d at 851–52. But the bias

inferable from the alleged conduct itself (in Longus, coaching witnesses to give false

testimony) may also provide the basis for bias questioning. 3 Id. at 851–54.



      Applying these bias principles to this case, we conclude the trial court

exercised its discretion in error when it made a blanket ruling that Mr. Jones could

only impeach GRU members testifying for the government with the group



      3
         United States v. Wilson, 605 F.3d 985 (D.C. Cir. 2010), a Brady case cited
by the government, is not to the contrary. The government quotes Wilson for the
proposition that “the mere filing of a complaint against a witness is not probative of
truthfulness or untruthfulness.” 605 F.3d at 1005 (brackets and emphasis omitted)
(quoting United States v. Morrison, 98 F.3d 619, 628 (D.C. Cir. 1996)). Setting
aside that Wilson does not distinguish between bias and prior bad acts impeachment,
see 605 F.3d at 1005–06, the D.C. Circuit explained in United States v. Whitmore
that in Morrison, it had “not address[ed] what difference it might have made had the
defendant sought to cross-examine the witness about the substance of the
complaint.” Whitmore, 359 F.3d 609, 621 (D.C. Cir. 2004) (internal quotation marks
omitted).
                                          17


photograph featuring the skull-and-cross-bones-emblem-bearing banner if there had

been an official finding of wrongdoing in connection with the photograph or the

banner (the court did not specify which). That ruling was unduly constricted and

misapprehended the nature and purpose of a bias inquiry.



      We are unpersuaded by the government’s defense of the trial court’s ruling.

The government argues that proffered lines of bias questioning and extrinsic

evidence of bias must be subjected to the test for admission of evidence of prior bad

acts. See Wagner v. Georgetown Univ. Med. Ctr., 768 A.2d 546, 562 (D.C. 2001)

(internal quotation marks and brackets omitted) (limiting impeachment based on “a

prior bad act that has not resulted in a criminal conviction [to situations where] (1)

the examiner has a factual predicate for the question, and (2) the bad act bears

directly upon the veracity of the witness in respect to the issues involved in the

trial”). In Longus, we sought “to lay to rest any suggestion that ‘prior bad acts’ of

the witness are not admissible in bias examination.” 52 A.3d at 853 n.29. But

because “the government [had] not urge[d] this rationale on appeal,” id., we put our

discussion of the distinction between bias and bad acts impeachment in a footnote.

The government pursues in Mr. Jones’s case the bad act analysis that it forewent,

and we rejected, in Longus. We explain again why a bad acts impeachment analysis

is not a legitimate rationale for precluding bias-related questions and excluding bias-
                                            18


related evidence.



       Impeachment with prior bad acts is analytically distinct from confrontation

for bias. Impeachment with “a prior crime [or bad act] is . . . a general attack on the

credibility of the witness,” Davis v. Alaska, 415 U.S. at 316–17; such impeachment

calls the witness’s character into question generally, supporting an inference, bluntly

stated, that the witness is “a lying liar.” 4 By contrast, evidence of “biases, prejudices,

or ulterior motives of the witness as they may relate directly to issues or personalities

in the case at hand” is “a more particular attack on a witness’s credibility.” Id.;

accord Johnson v. United States, 418 A.2d 136, 140 (D.C. 1980) (“The cross-

examination of a witness, or presentation of evidence, as to his or her bias or motive

is a more particularized, and potentially more damaging, way of calling into question

a witness’[s] credibility”).



       Whether impeachment with prior bad acts is permitted is also procedurally

independent of confrontation for bias. Impeachment with prior bad acts that result

in certain convictions is authorized by D.C. Code § 14-305 (2012 Repl.), and proof


       4
         Impeachment with prior bad acts to show an untruthful character is an
exception to the general rule that evidence of a witness’s character is barred to prove
action in conformity therewith. See Brown v. United States, 726 A.2d 149, 152–53
(D.C. 1999).
                                          19


of specified convictions with extrinsic evidence is allowed, § 14-305(b)(1); see also

Sherer v. United States, 470 A.2d 732, 738 (D.C. 1983). Impeachment with a prior

bad act that has not resulted in a criminal conviction is authorized by the test set

forth in Wagner, 768 A.2d at 562, first adopted by our court in United States v. Akers,

374 A.2d 874, 878 (D.C. 1977); see also Sherer, 470 A.2d at 738. “[T]o prevent the

trial from spinning off into a series of sub-trials on collateral issues,” the use of

extrinsic evidence for bad acts impeachment is generally disallowed. In re C.B.N.,

499 A.2d at 1218–19 (internal quotation marks and brackets omitted); accord

Sherer, 470 A.2d at 738.



      Evidence of witness bias is not subject to these restrictions on character-based

impeachment, and as explained above, is never collateral. Thus, even if conduct that

supports an inference of bias also constitutes a prior bad act, a defendant who has

made the requisite showing to pursue a bias theory on cross-examination may ask

bias-related questions and introduce extrinsic evidence about bias without having to

satisfy any additional requirements related to impeachment with prior bad acts. See,

e.g., Longus, 52 A.3d at 852–53 (evidence that a detective had coached government

witnesses to change their stories in another criminal case was admissible as evidence

of corruption bias); In re C.B.N., 499 A.2d at 1219–20 (evidence that a government

witness had previously engaged in attempted blackmail was the proper subject of
                                          20


bias questioning and provable by extrinsic evidence).



      Because confrontation for bias and impeachment with prior bad acts are

distinct modes of impeachment, a party may opt to pursue one but not the other.

When a party seeks to probe a witness’s bias, discussion of requirements for

impeachment with prior bad acts is thus inapposite. As the Supreme Court explained

in Abel:

             There is no rule of evidence which provides that testimony
             admissible for one purpose and inadmissible for another
             purpose is thereby rendered inadmissible; quite the
             contrary is the case. It would be a strange rule of law which
             held that relevant, competent evidence which tended to
             show bias on the part of a witness was nonetheless
             inadmissible because it also tended to show that the
             witness was a liar.

469 U.S. at 56. See id. at 55-56 (acknowledging evidence of Aryan Brotherhood

membership might “impeach [the witness’s] veracity” as a prior bad act “probative

of his character for truthfulness or untruthfulness,” “intimat[ing] no view” whether,

as such, it could be proved “by extrinsic evidence,” and concluding “[i]t was enough

that such evidence could properly be found admissible to show bias”); accord

Clayborne v. United States, 751 A.2d 956, 965 n.9 (D.C. 2000) (“Impeachment of a

witness’s credibility with evidence of a prior bad act is not to be confused with the

introduction of evidence of a prior bad act for substantive purposes, e.g., to prove

motive or intent.”).
                                         21


      In sum, we hold that the trial court was incorrect to preclude questioning about

the group photograph with the banner and to bar admission of the photograph as

extrinsic evidence of bias because there was no official finding of misconduct in

relation to the group photograph, and we reject the government’s argument that the

group photograph, offered as evidence of bias, was properly excluded under the test

for evidence of prior bad acts.



            C. Weighing Probative Value Against Unfair Prejudice



      The trial court did not rely solely on the ground that the GRU members had

been exonerated of misconduct to preclude the defense from using the group

photograph to probe bias. It alternatively concluded that it would not allow the

defense to ask questions about the photograph or show it to the jury because the

photograph was “more prejudicial than probative” and “would confuse the jury.”



      Our court “adhere[s] to the view that probative evidence of bias, like probative

evidence generally, should not be excluded because of crabbed notions of relevance

or excessive mistrust of juries.” Clayborne, 751 A2d at 963 (internal quotation

marks omitted). Instead, bias evidence should be admitted at trial unless “its

probative value is substantially outweighed by a danger of unfair prejudice,
                                         22


confusion of the issues, or other legitimate concerns.” In re L.C., 92 A.3d 290, 298

n.24 (D.C. 2014); accord Johnson, 683 A.2d at 1099 (“announc[ing] that this court

will follow FRE 403” and “tak[ing] note of its requirement that the danger of unfair

prejudice substantially outweigh probative value before relevant evidence may be

excluded”).



      The trial court interpreted the group photograph as potentially communicating

racist attitudes among GRU members and excluded it as unduly prejudicial on that

basis. But there are two problems with this reasoning. First, if the group photograph

in fact supported a reasonable inference that the GRU was infected by racism, then

that could have been yet another basis for its admission as bias evidence, not a

special reason to exclude it. Racism, after all, is “[p]erhaps the plainest example of

bias.” New Wigmore Impeachment and Rehab. § 6.2 (1st ed. 2021). 5 Second, the



      5
        See also, e.g., Brinson v. Walker, 547 F.3d 387, 394–95 (2d Cir. 2008)
(concluding that the trial court abused its discretion when it prevented bias cross-
examination of a complainant who used a racial slur at his workplace sometime after
the robbery at issue because “racial bias, at least when held in extreme form, can
lead people to lie or distort their testimony,” regardless of whether the “bias is
directed generally against a class of persons and not specifically against the
accused”); Commonwealth v. Moorer, 728 N.E.2d 288, 291 (Mass. 2000)
(concluding that African American “defendant was entitled to inquire further”
during cross-examination into “[t]he victim’s comment that the defendant’s face did
not quite fit the MIT cap he was wearing,” because the comment “created at least a
remote possibility that he was racially biased”).
                                             23


group photograph in this case, which appears to display an almost even mix of Black

and White GRU members, does not, at least without more factual context, support

an inference of racist attitudes within the GRU. Defense counsel never sought to

present this additional context; to the contrary, he disavowed using the photograph

for this purpose and instead said he “d[id]n’t care” for the purposes of this case that

the GRU might “concentrate their efforts” in neighborhoods of color in the District

of Columbia.



       The government does not disavow the trial court’s ruling that the group

photograph was unduly prejudicial on the basis that it supported an inference that

the GRU members are racist, arguing that “to the extent the photo could be perceived

as racially charged it risked distracting the jury with questions of racism not

relevant” to the issues presented at trial. In addition, it asserts that “[a]t best . . . this

evidence was minimally probative” and “highly prejudicial,” implications of racism

aside. Regarding probative value, the government argues that it “strains logic to

suggest that because certain officers posed with this banner, they were inherently

biased, such that they might plant a gun or lie about appellant dropping this gun.”

Regarding prejudice, the government argues that the group photograph would be

“confusing” and “require a trial within a trial to explain [its] potential significance.”

Effectively, in the absence of a properly-founded discretionary ruling from the trial
                                           24


court, the government invites us to rule as a matter of law that the probative value of

the group photograph (and any testimony about the group photograph) was

substantially outweighed by the danger of unfair prejudice.



      We hesitate to take this approach for a couple of reasons. First, in our view,

how to assess the probative value of the group photograph to the defense is a nuanced

question. Defense counsel wanted to ask the GRU officers about the photograph

and show it to the jury because he argued it showed “the ends-justify-the-means

mentality” of the GRU, specifically that they were going to be “extremely

aggressive” in doing their job and get “results” to “live up to the name ‘gun recovery

unit’” “and whether the law got in their way or not is another matter.” The group

photograph with the banner certainly supports an inference that the members of the

GRU have a strong group identity as a law enforcement unit, as evidenced by (1)

their creation of a banner with a coat of arms, (2) their willingness to pose for a group

picture with it in what appears to be an MPD facility, and (3) their publication of the

photograph on social media. 6 Further, the group photograph supports an inference




      6
        It appears GRU members have used the same emblem on clothing. At least
one GRU member has worn clothing with the skull and crossbones emblem while
carrying out an arrest. See Howard v. United States, 241 A.3d 554, 564 n.9 (D.C.
2020); see also Golden v. United States, 248 A.3d 925, 946 (D.C. 2021) (defense
                                          25


that the GRU’s mission is not to “protect and serve” but to frighten and control. The

GRU officers’ view of policing for guns as a form of urban combat, justifying the

use of intimidation and violence, is supported by the motto “Vest up, One in the

Chamber” and the bullet-shattered skull at the banner’s center. The message, as

aptly stated by defense counsel, is that this is “what happens to people who cross

us.” The inference that the GRU members’ loyalty to their unit and antipathy

towards their targets might result in biased testimony is more attenuated; we disagree

with the government, however, that drawing this inference based on the group

photograph would be wholly illogical. The GRU officers’ willingness to abuse their

power and use violence and intimidation in conducting stops on the street, as

reflected by the photograph, could also allow a jury to infer their willingness at other

stages of a criminal case to disregard the rights of their targets, promote their own

power, and act outside the law. Accordingly, the group photograph with the banner

provides some support for a more general inference of conscious or unconscious bias

that could be proved by the photograph itself and probed by defense counsel in cross-

examination of the GRU officers.




counsel proffered that a GRU member “had been seen wearing a sweatshirt with a
violent logo and slogan evincing hostility toward gun suspects”).
                                           26


      Second, it is far from clear to us that that admission of the group photograph

and any questioning about the photograph would necessarily have “confuse[d]” the

jury or required a “trial within a trial.” Because of the court’s adverse ruling, counsel

was never asked to give a general proffer of the questions he intended to ask, but

there is no indication in the record that counsel was seeking to elicit the backstory

of the group photograph or ask questions about the internal investigation that ensued

when the photograph came to light. To the extent counsel was simply seeking to ask

the GRU members who testified at trial (three out of four of whom appeared in the

photograph) about what the banner meant and what it indicated about the GRU

officers’ mentality, both as members of that unit and towards the communities it

polices, we cannot say that any such questions would have created undue confusion

or distraction.



      All of this is to say that, based on this record, we are unable to determine as a

matter of law that the probative value of the group photograph, both as evidence and

the subject of cross-examination (followed by clarifying redirect as needed), was

substantially outweighed by its prejudicial effect. 7 As an appellate court it is not our


      7
         On the other hand, we cannot agree with Mr. Jones that his Sixth Amendment
right to confront the witnesses against him was violated on the basis of the exclusion
of this evidence. “The Sixth Amendment right to confrontation is violated . . . when
the court precludes a meaningful degree of cross-examination.” Longus, 52 A.2d at
                                         27


job to make discretionary calls about the scope of questioning and the admissibility

of extrinsic evidence about bias in the first instance. But while an improperly

founded evidentiary ruling might well necessitate reversal in another case, here we

conclude that affirmance is in order because the trial court’s ruling was harmless.



                               D. Evaluating Harm



      We evaluate a showing of nonconstitutional error under the test set forth by

the Supreme Court in Kotteakos v. United States, 328 U.S. 750, 765 (1946), and

consider whether we can “say with fair assurance” that the error did not

“substantially sway the jury’s verdict.” We conclude we can. 8



850 (internal quotation marks omitted) (emphasis added). On this record, we cannot
say that point was reached. The trial court ruled that counsel could ask the GRU
members questions about their “ends-justify-the-means” mentality, just without the
group photograph. But defense counsel did not attempt to ask any questions on this
topic. Without a transcript showing how the questions defense counsel was
permitted to ask were inadequate and without any argument from Mr. Jones
explaining why questions about the GRU members’ mentality without the group
photograph could have backfired, we cannot say that the trial court precluded a
meaningful degree of cross-examination on this topic so as to violate Mr. Jones’s
right to confrontation. See Davis v. Alaska, 415 U.S. 308, 318 (1974) (holding that
the defendant was “denied the right of effective cross-examination” because the
“limited cross-examination” permitted might have seemed like “a speculative and
baseless line of attack on the credibility of an apparently blameless witness”).
      8
       “The standard for reversal where more than one error is asserted on appeal
is whether the cumulative impact of the errors substantially influenced the jury’s
                                            28


       We acknowledge that “[c]ross-examination concerning bias is especially

important where . . . the credibility of a key witness is a central factor to be weighed

by the trier of fact in a search for the truth.” Foreman, 792 A.2d at 1056. If this

case in fact hinged solely on the credibility of the GRU members, we would be

compelled to reverse. 9 But defense counsel’s efforts to make this case turn on the

credibility of the GRU officers faced an obstacle: the DNA evidence that linked Mr.

Jones to the gun. The forensic analyst who examined the DNA from the gun and the

DNA from Mr. Jones did not work for the GRU. She was employed by a private,

independent, accredited entity, Signature Science, in Austin, Texas. She testified

that the random match probability for the DNA in this case was beyond miniscule,

roughly one in undecillions. 10 The defense did not present its own expert and

counsel made no meaningful effort to challenge her analysis or conclusions. Instead,



verdict.” Sims v. United States, 213 A.3d 1260, 1272 (D.C. 2019) (internal quotation
marks omitted). However, for reasons we discuss in Part III, the fact that the trial
court also failed to fulfill its obligations under Rule 16 did not result in any additional
harm.
       9
        Counsel substantially impeached the officers on other subjects. In addition
to highlighting for the jury the way in which the officers’ story had changed about
the reason they were in the area of Mr. Jones’s arrest, counsel elicited admissions
from Officer Wright that two Superior Court judges had questioned his credibility
in other cases, from Officer Joseph that he had been investigated for theft in another
case, and from Officer Jaquez that he had been investigated for improper use of force
in Mr. Jones’s case.
       10
            An undecillion is a number equal to one followed by thirty-six zeros.
                                        29


defense counsel explored the idea that Mr. Jones’s DNA could have been transferred

onto the gun by the officer who arrested Mr. Jones. But Mr. Jones developed no

evidence to support this transference theory. Moreover, the record evidence makes

it difficult if not impossible to discern how any transference could have occurred.

Specifically, it was undisputed at trial that Officer Wright—the officer who

recovered the gun from the scene, took it back to the stationhouse, and swabbed it

for DNA—was not the officer who arrested Mr. Jones after he discarded the gun.

The latter officer was Officer Joseph, but he could not have transferred Mr. Jones’s

DNA to the gun because he did not take possession of the gun until after Officer

Wright swabbed it.



      In light of the effectively uncontested DNA evidence in this case connecting

Mr. Jones to the discarded gun, we conclude the trial court’s erroneous exercise of

discretion precluding admission of or any questioning about the group photograph

was harmless.



                         III. The Radio Communication



      On the first day of testimony, the government moved into evidence a

recording of a GRU radio communication, referred to as the “NSID Ops channel,”
                                          30


during direct examination of Officer Hiller without any objection from the defense.

Defense counsel objected the next day of trial, however, when the government

sought to ask Officer Wright questions about the recording, claiming that it had not

been disclosed prior to trial in violation of Rule 16. After a discussion at the bench

in which the government proffered its belief that the recording had been disclosed

via a cloud-based file exchange system, the trial court observed, “[i]t appears to the

[c]ourt there had been efforts to disclose it. Whether or not it was disclosed in fact,

I can’t make th[at] conclusion . . . .” The trial court then ruled that it would

nonetheless “allow the jury to hear [the recording].” Defense counsel renewed his

objection on the last day of trial, stating he had not “found an e-mail from either

[assigned government counsel] saying that we have an additional [recording of a]

radio communication.” The trial prosecutor reiterated her belief that it had been

provided to the defense, and said that she would “file . . . in the record” “several

emails” from the previously assigned Assistant United States Attorney to defense

counsel “alerting him to the existence of this [recording].” Without reviewing the

emails and over defense counsel’s continued objection, the trial court once again

admitted the recording, and the government again played the recording for the jury

during closing to argue that Mr. Jones was the suspect described by police in the

radio communication.
                                          31


      Mr. Jones maintains on appeal that the government never provided the NSID

Ops channel recording prior to trial. He argues that the trial court “erred by

admitting the recording without resolving the dispute over whether or not it was

disclosed” and thus whether the government had fulfilled its disclosure obligations

under Rule 16. We agree that the trial court erred.



      Super. Ct. Crim. R. 16(a)(1)(E)(ii) provides in relevant part that “[u]pon a

defendant’s request, the government must permit the defendant to inspect and to

copy or photograph books, papers, documents, data, photographs, [and] tangible

objects . . . if the item is within the government’s possession, custody, or control and

. . . the government intends to use the item in its case-in-chief at trial.” Super. Ct.

Crim. R. 16(d)(2)(C) further provides that “[i]f a party fails to comply with this rule,

the court may . . . prohibit that party from introducing the undisclosed evidence [or]

enter any other order that is just under the circumstances.” In other words, it is the

court’s job to oversee compliance with Rule 16, and when the court is faced with

conflicting proffers about whether the requisite disclosures have been timely made,

it is the court’s job to conduct a further inquiry and resolve the matter. See Askew v.

United States, 229 A.3d 1230, 1243–44 (D.C. 2020). It is not an option for a court

to say, as the court did here, that it cannot make a determination regarding the

government’s compliance with Rule 16 and then overrule a defense objection to the
                                         32


admission of evidence subject to disclosure under the rule.



      Although the trial court erred in this respect, the record on appeal, including

government filings and transcripts of pretrial proceedings, see D.C. App. R. 10(a),

contains undisputed information that resolves the question and renders this failure

harmless by any standard. See D.C. Code § 11-721(e) (2012 Repl.). Specifically,

the record contains an October 29, 2017, email from the first prosecutor on the case

to defense counsel stating, “I hope to have additional Jencks for you on Monday.

I’ve been told repeatedly that all of the recordings from the incident have already

been provided to me (RR and TAC), but my officers believe that they utilized the

NSID Ops channel during the incident.” This prosecutor added that the officers’

“statements on the NSID Ops channel are, I believe, memorialized in the Gerstein.

I’m still tracking this recording (if any) down, and am hoping to have [it] to you on

Monday morning.” Parties discussed this matter in court the next day. The

prosecutor stated, “I am . . . handing over the last [radio run] recording that was

missing, the NSID Ops [channel],” adding that the recording was “also provided by

email, and it has also been provided on the USA dropbox, but also now on CD.” The

case was continued overnight so that defense counsel could review the discovery,

and when the parties returned to court, counsel asked for a continuance so that his

client could review, among other materials, “the additional radio communications
                                           33


that were provided by the government yesterday.”



      The government set forth these details of its pretrial disclosure of this

recording in its brief to this court, and Mr. Jones did not dispute this record evidence

or suggest further inquiry was necessary in a reply brief. Accordingly, we conclude

that the trial court’s failure to conduct an inquiry to confirm that this information

had in fact been disclosed was harmless.



      For the foregoing reasons, the judgment of the Superior Court is affirmed.



                                                      So ordered.